DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/747,037 filed on May 24, 2021. Claim 10 is cancelled. Claims 1-9, 11 and 12 are currently amended.  Claims 1-9, 11 and 12 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Replacement drawings were received on October 26, 2020.  These drawings are accepted.

Response to Arguments
The filing of the replacement sheet for Figure 5 has overcome the objection to the drawings set forth in the Non-Final Office Action mailed February 22, 2021. The objection to the drawings is hereby withdrawn.

The amendment to Claim 1 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed February 22, 2021. New objections for minor informalities, necessitated by the amendment, are set forth in this Office Action.

The amendment to Claims 1 and 3-9 has overcome the rejection of Claims 1-11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed February 22, 2021. New grounds of rejection under 35 U.S.C. 112(b), necessitated by the amendment, are set forth in this Office Action.

The arguments with respect to the rejection of Claim 12 under 35 U.S.C. 112(b) have been fully considered by the Examiner but are not persuasive.
Specifically, on page 7 of the response filed May 24, 2021, Applicant argues “The described modules and managers are clearly software based. Page 11, line 20 to page 12, line 9 provides ample structures and/or acts for performing the functions. Furthermore, one skilled in the relevant art would easily be able to replicate the described functions without undue experimentation.”
The Examiner respectfully disagrees. Lines 20-25 of page 11 of the specification, cited by Applicant states, “At least parts of the methods according to the invention may be computer implemented. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and 
MPEP § 2181 II B states, in part:
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).”
At best, the portion of the specification cited by Applicant describes only a general purpose computer as the structure designed to perform the claimed functions without disclosing the algorithms needed to perform those functions. 
MPEP § 2181 II B further states:
“Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.”
The rejection of Claim 12 under 35 U.S.C. 112(b) is maintained.

The arguments with respect to the rejection of Claim 12 under 35 U.S.C. 112(a) have been fully considered by the Examiner but are not persuasive.
Specifically, on page 8 of the response filed May 24, 2021, Applicant argues “As argued above, based on the entire Description, and in particular paragraphs [0055]-
The Examiner respectfully disagrees. As noted previously, the portion of the specification cited by Applicant at best describes only a general purpose computer as the structure designed to perform the claimed functions without disclosing the algorithms needed to perform those functions.
MPEP § 2181 II B states, in part:
“When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).”
The rejection of Claim 12 under 35 U.S.C. 112(a) is maintained. Additionally, new grounds of rejection under 35 U.S.C. 112(a), necessitated by the amendment, are set forth in this Office Action.

The cancellation of Claim 10 and the amendment to Claim 11 has rendered moot and overcome, respectively, the rejection of Claims 10 and 11 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as set forth in the Non-Final Office Action mailed on February 22, 2021. The rejection of Claim 11 under 35 U.S.C. 101 is hereby withdrawn.


The amendment to Claim 1 has overcome the rejection of Claims 1, 10 and 11 under 35 U.S.C. 102(a)(1) set forth in the Non-Final Office Action mailed February 22, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

The amendment to Claim 1 has overcome the rejection of Claims 1-12 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed February 22, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Objections
Claims 2, 4, 5, 7 and 9 are objected to because of the following informalities:
regarding Claim 2, the terms “the respective push notifications” and “each said respective subscribed clients” recited in lines 2-3 should be “the respective push notification” and “each said respective subscribed client”, respectively;
regarding Claim 4, the term “the subscribed container” recited in lines 4, 6 and 8 should be “said subscribed container”;
regarding Claim 5, the word “and” recited in line 9 should be “THEN”;
regarding Claim 7, the term “new change information” recited in line 3 should be “new object change information”; and
regarding Claim 9, the phrase “each said push notification sent to each respective subscribed client” recited in lines 1-2 should be “the push notification provided to each said subscribed client” and the phrase “said respective push .
Appropriate correction is required.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04 II.

Regarding method Claim 5, the following limitations recite steps that are performed only upon certain conditions being met:
“the steps of verifying that said change information about said one of said one or more objects, for which new object change information has been received, is already present in the container map, and further verifying that the already present change information is the object added information, such that IF the new object change information is object updated information THEN the object added information is kept; ELSE, IF the new object change information is object removed information and the already present change information is removed from the container map (emphasis added).”
Given its broadest reasonable interpretation, Claim 5 does not require either of the actions, i.e., “THEN the object added information is kept” and “the already present change information is removed from the container map”, to be performed as they are subject to conditions that are not required to be met by the claim, i.e., because the new 

Regarding method Claim 6, the following limitations recite steps that are performed only upon certain conditions being met:
“the steps of verifying that said change information about said one of said one or more objects, for which  new object change information has been received, is already present in the container map and further verifying that the already present change information is the object updated information, such that IF the new object change information is object updated information THEN the already present change information is not modified; ELSE, IF the new object change information is object removed information THEN the object removed information is kept (emphasis added).”
Given its broadest reasonable interpretation, Claim 6 does not require either of the actions, i.e., “THEN the already present change information is not modified” and “THEN the object removed information is kept”, to be performed as they are subject to conditions that are not required to be met by the claim, i.e., because the new object change information is not object updated information or object removed information.

Regarding method Claim 7, the following limitations recite steps that are performed only upon certain conditions being met:
“the steps of verifying that said change information about said one of said one or more objects, for which  new change information has been received, is already present in the container map and further verifying that the already present change information is the object removed information, such that IF the new object change information is object added information THEN the object updated information is kept (emphasis added).”
Given its broadest reasonable interpretation, Claim 7 does not require the action, i.e., “THEN the object updated information is kept”, to be performed as it is subject to conditions that are not required to be met by the claim, i.e., because the new object change information is not object added information.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Communication Module... configured to facilitate communication between the system and clients”, “a Containers Map Manager (502) responsible for managing a containers map”, “a Change Information Merger Module (508) configured to merge information” and “an Outgoing Notifications Queue Manager (506) responsible for managing”  in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “wherein said change information for said subscribed container is selected from the group including: object added, indicating that a new object was added to the subscribed container; object updated, indicating that one of said one or more objects belonging to the subscribed container was updated; object removed, indicating that one of said one or more objects was removed from the subscribed container” in lines 1-8. There is insufficient antecedent basis for the term “said change information for said subscribed container” in the claims.
Dependent Claims 5-7 are rejected for the reasons presented above with respect to rejected Claim 4 in view of their dependence thereon.

Additionally, Claim 5 recites the limitation “the steps of verifying that said change information about said one of said one or more objects, for which new object change information has been received, is already present in the container map, and further verifying that the already present change information is the object added 

Additionally, Claim 6 recites the limitation “the steps of verifying that said change information about said one of said one or more objects, for which  new object change information has been received, is already present in the container map and further verifying that the already present change information is the object updated information, such that IF the new object change information is object updated information THEN the already present change information is not modified; ELSE, IF the new object change information is object removed information THEN the object removed information is kept” in lines 1-10. There is insufficient antecedent basis for the terms “said change information about said one of said one or more objects” and “the object updated information” in the claims.

Additionally, Claim 7 recites the limitation “the steps of verifying that said change information about said one of said one or more objects, for which  new change information has been received, is already present in the container map and further verifying that the already present change information is the object removed information, such that IF the new object change information is object added information THEN the object updated information is kept” in lines 1-7. There is insufficient antecedent basis 

Additionally, regarding Claim 12, the claim limitations “a Communication Module... configured to facilitate communication between the system and clients”, “a Containers Map Manager (502) responsible for managing a containers map”, “a Change Information Merger Module (508) configured to merge information” and “an Outgoing Notifications Queue Manager (506) responsible for managing” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim 1 recites the limitation “providing one or more containers comprising one or more objects representing metadata of one of the media objects, each of said one or more objects in each of said one or more containers being represented by one of said plurality of data objects in said database” in lines 4-7. Page 6 of the specification states, “The invention presents how metadata describing objects may be efficiently transferred from a server device to multiple client devices. It is assumed that the objects, which are being transferred are grouped in a number of containers. Moreover the solution assumes that objects, which need to be synchronized are stored in a database, e.g. an SQL database, which is able to notify whether a specific object was added, modified, or removed from the database e.g. through SQL triggers.” While the specification discloses one or more containers comprising objects and further discloses a database comprising objects that need to be synchronized, the specification does not clearly describe the relationship between “media objects”, “data objects” in the database, and “objects” in containers, or clearly suggest that “data objects” in the database are distinct from “objects” in containers, as asserted by Applicant on page 7 of the response. Therefore, there is insufficient written description support in the specification for container objects “representing metadata of one of the media objects” and “being represented by one of said plurality of data objects in said database”, as claimed.
  Dependent Claims 2-12 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.


Additionally, Claim 12 is rejected as failing to have adequate written description for the claim elements invoking interpretation under 35 U.S.C. 112(f) as set forth in the rejection of Claim 12 under 35 U.S.C. 112(b) in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin et al., Pub. No. US 2006/0159109 A1, hereby “Lamkin”, in view of Rashid et al., Pub. No. US 2016/0028811 A1, hereby “Rashid”.

Regarding Claim 1, Lamkin discloses “A method for synchronization of media objects between devices (Lamkin paragraphs 2 and 47-48: a method for managing media content over a network), the method being characterized in that it comprises the steps of:
providing a plurality of data objects in a database (Lamkin fig. 1 and paragraphs 49-54, 66, 77, 128-130 and 310: an aggregated database storing metadata of all content items available in local network 121);
(Lamkin fig. 1 and paragraphs 54, 57, 85 and 149-154: one or more collections may be defined, each collection comprising metadata of content items belonging to the collection)”.
However, while Lamkin discloses that collections may be updated, either manually or automatically (Lamkin paragraphs 85, 93, 149-154 and 251) and further discloses the collections can be synchronized across devices in the local network (Lamkin paragraphs 132 and 270-272), Lamkin does not explicitly disclose “receiving  a notification that at least one of said one or more objects of a subscribed container of said one or more containers has changed;
verifying  whether a client device is a subscribed client in that said client device has subscribed for notifications regarding changes concerning said subscribed container; and
for each said subscribed client providing a push notification, comprising metadata of said one or more objects of said subscribed container, informing that data regarding said one or more objects of said subscribed container has changed.”
In the same field of endeavor, Rashid discloses “receiving  a notification that at least one of said one or more objects of a subscribed container of said one or more containers has changed (Rashid figs. 3 and 4a and paragraph 36: synchronization server 320 receives notification from local synchronization client 340a of Client Device A that the contents of Folder #5 have changed);
verifying  whether a client device is a subscribed client in that said client device has subscribed for notifications regarding changes concerning said subscribed container (Rashid figs. 3 and 4b and paragraphs 23 and 36: synchronization server 320 identifies Client Devices B, C and D as having registered to be notified of changes to Folder #5); and
for each said subscribed client providing a push notification, comprising metadata of said one or more objects of said subscribed container, informing that data regarding said one or more objects of said subscribed container has changed (Rashid figs. 3 and 4b and paragraphs 17, 23, 36 and 41: synchronization server 320 notifies Client Devices B, C and D of the changes to Folder #5 by pushing metadata of the folder contents to the devices).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin to notify devices subscribed to a collection when changes occur to the contents of the collection as taught by Rashid because doing so constitutes applying a known technique (notifying subscribed devices of changes to the contents of a folder) to known devices and/or methods (a method for managing media content over a network) ready for improvement to yield predictable and desirable results (synchronizing the collection across subscribed devices in the local network). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 11, the combination of Lamkin and Rashid discloses all of the limitations of Claim 1.
Additionally, Rashid discloses “A computer readable non-transitory storage medium having computer-executable instructions embodied thereon, for performing all the steps of the computer-implemented method recited in claim 1 when executed on a (Rashid paragraph 33: a computer-readable storage medium for storing computer-executable software instructions embodying the methods).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to implement the method of Lamkin as computer-readable instructions embodied on a computer-readable storage medium as taught by Rashid. One of ordinary skill in the art would have been motivated to combine computer-readable instructions embodied on a computer-readable storage medium to enable implementation of the method of Lamkin by a general purpose computer system.

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin, in view of Kathuria et al., Pub. No. US 2018/0004829 A1, hereby “Kathuria”, in further view of Rashid.

Regarding Claim 1, Lamkin discloses “A method for synchronization of media objects between devices (Lamkin paragraphs 2 and 47-48: a method for managing media content over a network), the method being characterized in that it comprises the steps of:
providing a plurality of data objects in a database (Lamkin fig. 1 and paragraphs 49-54, 66, 77, 128-130 and 310: an aggregated database storing metadata of all content items available in local network 121);
providing at least one container comprising at least one object (Lamkin fig. 1 and paragraphs 54, 57, 85 and 149-154: one or more collections may be defined, each collection comprising metadata of content items belonging to the collection)”.
Lamkin discloses that collections may be updated, either manually or automatically (Lamkin paragraphs 85, 93, 149-154 and 251) and further discloses the collections can be synchronized across devices in the local network (Lamkin paragraphs 132 and 270-272), Lamkin does not explicitly disclose “receiving  a notification that at least one of said one or more objects of a subscribed container of said one or more containers has changed;
verifying  whether a client device is a subscribed client in that said client device has subscribed for notifications regarding changes concerning said subscribed container; and
for each said subscribed client providing a push notification, comprising metadata of said one or more objects of said subscribed container, informing that data regarding said one or more objects of said subscribed container has changed.”
In the same field of endeavor, Kathuria discloses “receiving  a notification that at least one of said one or more objects of a subscribed container of said one or more containers has changed (Kathuria figs. 4 and 9A and paragraphs 78-79, 114-118 and 130: server database management component 340 detects a collection change 410, i.e., change to an object in the collection, wherein collection change 410 may be received from changing device 420);
verifying  whether a client device is a subscribed client in that said client device has subscribed for notifications regarding changes concerning said subscribed container (Kathuria figs. 4 and 9A and paragraphs 58, 60, 69, 79-81 and 114-118 update queue management component 360 identifies one or more client devices, e.g., client device 320, subscribed to update queue 365 associated with the collection); and
(Kathuria figs. 4 and 9B and paragraphs 28, 60, 69, 81 and 83: update queue management component 360 sends push notifications to the subscribed client devices indicating a collection update is available).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin to notify devices subscribed to a collection when changes occur to the contents of the collection as taught by Kathuria because doing so constitutes applying a known technique (notifying subscribed devices of changes to the contents of a collection) to known devices and/or methods (a method for managing media content over a network) ready for improvement to yield predictable and desirable results (synchronizing the collection across subscribed devices in the local network). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Kathuria discloses sending push notifications to subscribed client devices to alert them to changes in the subscribed collection (Kathuria paragraphs 28, 60, 69, 81 and 83), the combination of Lamkin and Kathuria does not explicitly disclose “for each said subscribed client providing a push notification, comprising metadata of said one or more objects of said subscribed container, informing that data regarding said one or more objects of said subscribed container has changed (emphasis added).”
In the same field of endeavor, Rashid discloses “for each said subscribed client providing a push notification, comprising metadata of said one or more objects of said subscribed container, informing that data regarding said one or more objects of said (Rashid figs. 3 and 4b and paragraphs 17, 23, 36 and 41: synchronization server 320 notifies Client Devices B, C and D of the changes to Folder #5 by pushing metadata of the folder contents to the devices).”
It would have been obvious at the time of the effective filing to modify the method of Lamkin, as modified by Kathuria include metadata of the objects in the collection in the push notification sent to the subscribed client devices as taught by Rashid because doing so constitutes applying a known technique (pushing metadata of the contents of a folder to clients subscribed to the folder when the folder contents have changed) to known devices and/or methods (a method for managing media content over a network) ready for improvement to yield predictable and desirable results (notifying the subscribed client devices of the update to the collection). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “wherein the method further comprises a step of awaiting confirmations of the respective push notifications received by each said respective subscribed clients (Kathuria figs. 5 and 9B and paragraphs 88-89 and 122-123: server database management component 340 receives update acknowledgement 570 from each client device that received a push notification indicating the availability of the collection update 470, the acknowledgement indicating the client device has received and stored the collection update 470).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin to notify devices subscribed to a Kathuria for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “providing a container map, said container map being a structure which holds information about all of said one or more containers for which there is at least one said subscribed client and information about changes of said one or more objects belonging to each respective container of said one or more containers (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69: update queue management component 360 maintains an update queue 365 associated with each object collection, the update queue 365 comprising a data structure that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order – while not explicitly stated, update management component 360 would necessarily maintain a table, list or other data structure comprising an indication of all update queues 365 maintained by the update queue management component 360, i.e., a container map).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin to notify devices subscribed to a collection when changes occur to the contents of the collection as taught by Kathuria for the reasons set forth in the rejection of Claim 1.

Regarding Claim 4, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 3.
Kathuria discloses “wherein said change information for said subscribed container is selected from the group including: object added, indicating that a new object was added to the subscribed container; object updated, indicating that one of said one or more objects belonging to the subscribed container was updated; object removed, indicating that one of said one or more objects was removed from the subscribed container (Kathuria figs. 4 and 6 and paragraphs 58, 60, 79, 91 and 94-96: a collection change may include addition of a new object to a collection or a change to an existing object in the collection).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin to notify devices subscribed to a collection when changes occur to the contents of the collection as taught by Kathuria for the reasons set forth in the rejection of Claim 1.

Regarding Claim 11, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “A computer readable non-transitory storage medium having computer-executable instructions embodied thereon, for performing all the steps of the computer-implemented method recited in claim 1 when executed on a computer (Kathuria paragraphs 6 and 142: a computer-readable storage medium comprising computer executable instructions implementing a method for database replication between client devices).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to implement the method of Lamkin as computer-readable instructions embodied on a computer-readable storage medium as taught by Kathuria. One of Lamkin by a general purpose computer system.

Regarding Claim 12, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “A system for synchronization of media objects between devices (Kathuria fig. 12 and paragraphs 7 and 137-140: computing architecture 1200 implementing a method for database replication between client devices), the system being characterized in that it comprises:
a data bus communicatively coupled to a Memory as well as other components of the system so that they may be managed by a Controller (Kathuria fig. 12 and paragraph 140: system bus 1208 connected with system memory 1206 and processing unit 1204);
a Communication Module is configured to facilitate communication between the system and clients that register in a Subscriptions Register by providing their address data as well as containers subscription parameters (Kathuria fig. 12 and paragraphs 69 and 149: network adapter 1256, which facilitates communication with remote computers 1248, e.g., client device 320, that has registered to receive push notifications associated with an object collection);
a Containers Map Manager responsible for managing a containers map according the notifications from an underlying database (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69: update queue management component 360, which maintains an update queue 365 associated with each object collection, the update queue 365 comprising a data structure that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order – while not explicitly stated, update management component 360 would necessarily maintain a table, list or other data structure comprising an indication of all update queues 365 maintained by the update queue management component 360, i.e., a container map);
a Change Information Merger Module configured to merge information comprised in the containers map (Kathuria fig. 6 and paragraphs 69-70 and 97-98: server database management component 340 updates object collection store 343, which maintains the current state of all object collections supported by the replicated database system 100, based on collection updates 670 received from collection update queues 365, i.e., merges the information comprised in update queues 365 associated with each of the object collections);
an Outgoing Notifications Queue Manager responsible for managing outgoing queue notifications under control of the Controller configured to execute all steps of the method according to claim 1 (Kathuria fig. 4 and paragraphs 28, 60, 69, 81, 83, 85 and 121: update queue management component 360, which pushes collection update 470 to each of the client devices subscribed to update queue 365).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin to notify devices subscribed to a collection when changes occur to the contents of the collection as taught by Kathuria for the reasons set forth in the rejection of Claim 1.


Claims 5-7  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lamkin, Kathuria and Rashid in view of Motwani et al., Pub. No. US 2020/0201837 A1, hereby “Motwani”.

Regarding Claim 5, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 4.
However, while Kathuria discloses that changes to the collection can include the addition of a new object to the collection, the removal of an object from the collection, or a change to an existing object in the collection (Kathuria paragraphs 28, 79, 91 and 94-96), the combination of Lamkin, Kathuria and Rashid does not explicitly disclose “verifying that said change information about said one of said one or more objects, for which new object change information has been received, is already present in the container map, and further verifying that the already present change information is the object added information, such that IF the new object change information is object updated information THEN the object added information is kept; ELSE, IF the new object change information is object removed information and the already present change information is removed from the container map.”
In the same field of endeavor, Motwani discloses “verifying that said change information about said one of said one or more objects, for which new object change information has been received, is already present in the container map, and further verifying that the already present change information is the object added information, such that IF the new object change information is object updated information THEN the object added information is kept; ELSE, IF the new object change information is object removed information and the already present change information is removed from the (Motwani figs. 2 and 5 and paragraphs 34-35, 47, 51 and 59-61: database server 205 determines the change event type of a new change event and whether the changed data object is listed in an object user map, i.e., whether the object corresponding to the change data object is already listed in the object user map).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin, as modified by Kathuria and Rashid, to determine a change event type of an update to the contents of the collection and whether update information is already listed in the update queue as taught by Motwani. One of ordinary skill in the art would have been motivated to combine determining a change event type of an update to the contents of the collection and whether update information is already listed in the update queue to enable batching of the updates to the collection (Motwani paragraph 47).

Regarding Claim 6, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 4.
However, while Kathuria discloses that changes to the collection can include the addition of a new object to the collection, the removal of an object from the collection, or a change to an existing object in the collection (Kathuria paragraphs 28, 79, 91 and 94-96), the combination of Lamkin, Kathuria and Rashid does not explicitly disclose “verifying that said change information about said one of said one or more objects, for which  new object change information has been received, is already present in the container map and further verifying that the already present change information is the object updated information, such that IF the new object change information is object updated information THEN the already present change information is not modified; 
In the same field of endeavor, Motwani discloses “verifying that said change information about said one of said one or more objects, for which  new object change information has been received, is already present in the container map and further verifying that the already present change information is the object updated information, such that IF the new object change information is object updated information THEN the already present change information is not modified; ELSE, IF the new object change information is object removed information THEN the object removed information is kept (Motwani figs. 2 and 5 and paragraphs 34-35, 47, 51 and 59-61: database server 205 determines the change event type of a new change event and whether the changed data object is listed in an object user map, i.e., whether the object corresponding to the change data object is already listed in the object user map).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin, as modified by Kathuria and Rashid, to determine a change event type of an update to the contents of the collection and whether update information is already listed in the update queue as taught by Motwani. One of ordinary skill in the art would have been motivated to combine determining a change event type of an update to the contents of the collection and whether update information is already listed in the update queue to enable batching of the updates to the collection (Motwani paragraph 47).

Regarding Claim 7, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 4.
Kathuria discloses that changes to the collection can include the addition of a new object to the collection, the removal of an object from the collection, or a change to an existing object in the collection (Kathuria paragraphs 28, 79, 91 and 94-96), the combination of Lamkin, Kathuria and Rashid does not explicitly disclose “verifying that said change information about said one of said one or more objects, for which  new change information has been received, is already present in the container map and further verifying that the already present change information is the object removed information, such that IF the new object change information is object added information THEN the object updated information is kept.”
In the same field of endeavor, Motwani discloses “verifying that said change information about said one of said one or more objects, for which  new change information has been received, is already present in the container map and further verifying that the already present change information is the object removed information, such that IF the new object change information is object added information THEN the object updated information is kept (Motwani figs. 2 and 5 and paragraphs 34-35, 47, 51 and 59-61: database server 205 determines the change event type of a new change event and whether the changed data object is listed in an object user map, i.e., whether the object corresponding to the change data object is already listed in the object user map).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lamkin, as modified by Kathuria and Rashid, to determine a change event type of an update to the contents of the collection and whether update information is already listed in the update queue as taught by Motwani. One of ordinary skill in the art would have been motivated to combine (Motwani paragraph 47).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lamkin, Kathuria and Rashid in view of Shukla et al., Pub. No. US 2007/0050392 A1, hereby “Shukla”.

Regarding Claim 9, the combination of Lamkin, Kathuria and Rashid discloses all of the limitations of Claim 1.
However, while Kathuria discloses sending push notifications to subscribed client devices to alert them to changes in the subscribed collection (Kathuria paragraphs 28, 60, 69, 81 and 83), the combination of Lamkin, Kathuria and Rashid does not explicitly disclose “wherein each said push notification sent to each respective said subscribed client comprises a sequence number, which is a value associated with the respective subscribed client and is incremented before said respective push notification is sent to said respective subscribed client.”
In the same field of endeavor, Shukla discloses “wherein each said push notification sent to each respective said subscribed client comprises a sequence number, which is a value associated with the respective subscribed client and is incremented before said respective push notification is sent to said respective subscribed client (Shukla fig. 4 and paragraphs 43 and 45: change notifications place in notification queue 460 comprise a client identifier indicating the client 410 the change notification is intended for and a timestamp, i.e., a value that is incremented).”
Lamkin, as modified by Kathuria and Rashid, to include a timestamp in the push notifications indicating changes to the subscribed collection as taught by Shukla. One of ordinary skill in the art would have been motivated to combine including a timestamp in the push notifications indicating changes to the subscribed collection to enable the client device to determine the order the changes to the subscribed collection occurred (Shukla paragraph 45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449